Case 1:20-cv-00283-JJM-LDA Document 24-1 Filed 01/06/21 Page 1 of 4 PagelD #: 245

 

 

 

 

 

 

Pooh ch fd
LE hibit

 

 

 

tnternal Revenue Service. (1S)

 

Lintirmann keHter
tir estate. jdenbticedioe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00283-JJM-LDA Document 24-1 Filed 01/06/21 Page 2 of 4 PagelD #: 246

 

Fa} TRS PEFARDENT OF THE TREASURY
INTERNAL REVENUE SERVICE
CINCINNATI OH 45999-0023

Date of this notice: 08-24-2018

Employer Identification Number:
XX-XXXXXXX

Form: SS-4

. Number of this notice: CP 575 B
CHARLES EMANUEL PORTER PONA ESTATE

CHARLES EMANUEL PORTER PONA EX

24 CORLISS ST For assistance you may call us at:
PROVIDENCE, RI 02904 1-800-829-4933

IF YOU WRITE, ATTACH THE
STUB AT THE END OF THIS NOTICE.

WE ASSIGNED YOU AN EMPLOYER IDENTIFICATION NUMBER

Thank you for applying for an Employer Identification Number (EIN). We assigned you
EIN XX-XXXXXXX.% This EIN will identif our estate or trust. If you are not the
applicant, please COnEEGt- CHS Individual who is handling the estate or trust for you.
Please keep this notice in your permanent records.

When filing tax documents, payments, and related correspondence, it is very important
that you use your FIN and complete name and address exactly as shown above. Any variation
may cause a delay in processing, result in incorrect information in your account, or even
cause you to be assigned more ‘than one EIN. If the information is not correct as shown
above, please make the correction using the attached tear off stub and return it to us.

Based on the information received from you or your representative, you must file
the following form(s) by the date(s) shown.

Form 1041 08/24/2018

After our review of your information, we have determined that you have not filed
tax returns for the above-mentioned tax period(s) dating as far back as 1994. Please
file your return(s) by 09/08/2018. If there is a balance due on the return(s),
penalties and interest will continue to accumulate from the due date of the return(s)
until it is filed and paid. If you were not in business or did not hire any employees
for the tax pericd(s) in question, please file the return(s) showing you have no
liabilities.

Tf you have questions about the form(s) or the due date(s) shown, you can call us at
the phone number or write to us at the address shown at the top of this notice. If you
need help in determining your annual accounting period (tax year), see Publication 538,
Accounting Periods and Methods.

We assigned you a tax classification based on information obtained from you or your
representative. It is not a legal determination of your tax classification, and is not
binding on the IRS. If you want a legal determination of your tax classification, you may
request a private letter ruling from the IRS under the guidelines in Revenue Procedure
2004-1, 2004~-1 I.R.B. 1 (or superseding Revenue Procedure for the year at issue). Note:
Certain tax classification elections can be requested by filing Form 8832, Entity
Classification Election. See Form 8832 and its instructions for additional information.

To obtain tax forms and publications, including those referenced in this notice,
visit our Web site at www.irs.gov. If you do not have access to the Internet, call
1-800-829-3676 (TTY/TDD 1-800-829-4059) or visit your local IRS office.
Case 1:20-cv-00283-JJM-LDA Document 24-1 Filed 01/06/21 Page 3 of 4 PagelD #: 247

 

(IRS USE ONLY) 575B 08-24-2018 PONA B 9999999999 sg-4

IMPORTANT REMINDERS :

* Keep a copy of this notice in your permanent records. This notice is issued only

one time and the IRS will not be able to generate a duplicate copy for you. You
may give _a copy of this document to anyone asking for proof of your EIN.

Use this EIN and your name exactly as they appear at the top of this notice on all
your federal tax forms.

* Refer to this EIN on your tax~related correspondence and documents.

If you have questions about your EIN, you can call us at the phone number or write to
us at the address shown at the top of this notice. If you write, please tear off the stub

at the bottom of this notice and send it along with your letter. If you do not need to
write us, do not complete and return the stub.

Your name control associated with this EIN is PONA. You will need to provide this
information, along with your BIN, if you file your returns electronically.

Thank you for your ‘cooperation.

Keep this part for your records. CP 575 B (Rev. 7-2007)

on

&\
Case 1:20-cv-00283-JJM-LDA Document 24-1 Filed 01/06/21 Page 4 of 4 PagelD #: 248

 

 

  

 

8/24/2018 EIN Individual Request - Online Application
Pee a
YHIRS.cu
At GOV
EIN Assistant
Your Progress: 4, Identity <7 2. Authenticate v3. Addresses 4. Detaits v’ _5. BIN Confirmation
Congratulations! Your EIN has been successfully assigned. Help Topics

: @ What if! do not have ai

EIN Assigned: XX-XXXXXXX to. printer at this time?

Legal Name: CHARLES EMANUEL PORTER PONA ESTATE

ge Can | access this letter at a
later date?

IMPORTANT:
Save andior print this page and the confirmation letter below for your permanent records.

The confirmation letter below is your official IRS notice and contains important information regarding your
EIN.

Help with saving and

B CLICK HERE for Your EIN Confirmation Letter printing your letter

 

Once you have saved or printed your letter, click “Continue” to get additional
information about using your new EIN.

 

 

 

 

bitnea Hen unenwd jee aalenndiainiindnsidiialleanfirmatinn isn

 
 
